Judgment, Supreme Court, New York County (Martin Rettinger, J., at hearing, Charles Tejada, J., at jury trial and sentence), rendered August 2, 1999, convicting defendant of criminal sale of a controlled substance in or near school grounds, criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). The record establishes that the *298arresting officer’s testimony as to the detailed and specific description transmitted to him was based on his independent or refreshed recollection (see, People v Rose, 202 AD2d 189, lv denied 83 NY2d 876). Concur—Williams, P.J., Saxe, Buckley, Ellerin and Rubin, JJ.